     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 1 of 14 Page ID #:674



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     BRETT A. SAGEL (CBN: 243918)
 4   Assistant United States Attorney
          Ronald Reagan Federal Building
 5        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
 7        Email: Brett.Sagel@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                             UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,             No. SA CR 18-72(A)-JVS
12
                  Plaintiff,                GOVERNMENT’S OBJECTIONS AND
13                                          RESPONSE TO PRE-SENTENCE REPORT
                       v.                   AND GOVERNMENT’S POSITION RE:
14                                          SENTENCING FOR DEFENDANT WYATT
      WYATT PASEK,
                                            PASEK; EXHIBITS
15
                  Defendant.
16                                          Hearing Date: August 26, 2019
                                            Hearing Time: 9:00 a.m.
17

18

19         Plaintiff United States of America, by and through its counsel

20   of record, the United States Attorney for the Central District of

21   California and Assistant United States Attorney Brett A. Sagel,

22   hereby files its objections and response to the Pre-Sentence Report

23   and its position regarding sentencing for defendant WYATT PASEK.

24   ///

25

26

27

28
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 2 of 14 Page ID #:675



 1         The Government’s objections and response to the Pre-Sentence

 2   Report and its position regarding sentencing is based upon the

 3   attached memorandum of points and authorities, the files and records

 4   in this case, the attached exhibits, and such further evidence and

 5   argument as the Court may permit.

 6

 7    Dated: August 5, 2019                Respectfully submitted,

 8                                         NICOLA T. HANNA
                                           United States Attorney
 9
                                           BRANDON D. FOX
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12                                               /s/
                                           BRETT A. SAGEL
13                                         Assistant United States Attorney

14                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 3 of 14 Page ID #:676



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         On November 5, 2018, defendant WYATT PASEK ("defendant") pled

 4   guilty to counts one, two and three of the first superseding

 5   information in case number SA CR 18-72(A)-JVS, charging defendant

 6   with Conspiracy to Manufacture, Possess with Intent to Distribute,

 7   and Distribute Schedule II and IV Controlled Substances, in violation

 8   of 21 U.S.C. § 846 (count one); Felon in Possession of a Firearm, in

 9   violation of 18 U.S.C. § 922(g)(1) (count two); and Laundering

10   Monetary Instruments, in violation of 18 U.S.C. § 1957 (count three).

11   The United States Probation Office ("USPO") disclosed its Presentence

12   Report ("PSR") to the parties on May 5, 2019.          The USPO determined

13   defendant’s total offense level to be 40 and to have a criminal

14   history category III, resulting in a range of imprisonment of 360-480

15   months.    The USPO recommends that defendant receive a sentence of 180

16   months’ imprisonment, and a three year period of supervised release.

17         The Government has no objections to the factual statements in

18   the PSR.   The Government objects to the calculation of criminal

19   history category and the USPO’s inclusion of a “mass-marketing”

20   guideline increase.     The Government also disagrees with the USPO’s

21   downward variance based on purportedly mitigating factors.            For the

22   reasons set forth below, and a separately filed motion by the

23   Government, the Government believes that the appropriate total

24   offense level and criminal history category be 35 and IV, resulting

25   in an advisory sentencing guideline range of 235-293 months’

26   imprisonment.    As a result, the Government recommends a term of

27   imprisonment of 235 months and a three-year term of supervised

28   release.
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 4 of 14 Page ID #:677



 1   II.   FACTUAL BACKGROUND
 2         Defendant admitted to the following facts pursuant to the

 3   factual basis of his plea agreement:

 4         Defendant was also known as “yung10x” on social media and used

 5   the moniker “oxygod” on online marketplaces.

 6         Beginning at least as early as in or about April 2017 and

 7   continuing until on or about April 3, 2018, in Orange County, within

 8   the Central District of California, and elsewhere, defendant along

 9   with codefendants Duc Cao and Isaiah Suarez, and others, conspired

10   and agreed with each other to knowingly and intentionally

11   manufacture, possess with intent to distribute, and distribute: a

12   mixture and substance containing a detectable amount of fentanyl, a

13   Schedule II controlled substance; mixtures and substances containing

14   detectable amounts of analogues of fentanyl, including, cyclopropyl

15   fentanyl, methoxyacetyl fentanyl, and carfentanil, each Schedule II

16   controlled substances; and a mixture and substance containing a

17   detectable amount of alprazolam, also known as “Xanax,” a Schedule IV

18   controlled substance.

19         Defendant and codefendants Cao and Suarez used the fentanyl and

20   analogues of fentanyl to manufacture counterfeit pills to appear as

21   legitimate 30 mg pharmaceutical grade Oxycodone.           Both real Oxycodone

22   and the counterfeit pills defendant and codefendants manufactured and

23   distributed contain the stamp “A215” on them and are round and blue

24   in color.    Defendant and codefendants Cao and Suarez used the

25   alprazolam to manufacture counterfeit pills to appear as legitimate 2

26   mg pharmaceutical grade Xanax.       Both real Xanax and the counterfeit

27   pills defendant and codefendants manufactured and distributed contain

28   the stamp “GG249” on them and are oblong and white in color.

                                             2
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 5 of 14 Page ID #:678



 1         Defendant and codefendant Cao ordered chemicals and equipment on

 2   the internet from China and elsewhere for the manufacturing and

 3   distribution of the counterfeit Oxycodone pills, which included: the

 4   fentanyl and fentanyl analogues; a pill press; pill press molds; and

 5   mylar and zip-lock bags.      Defendant and codefendant Cao discussed how

 6   to manufacture the pills and the dosage to use to make the pills.

 7   Starting in approximately October 2017 and continuing to

 8   approximately April 3, 2018, defendant paid for an apartment in

 9   Newport Beach for the purpose of manufacturing counterfeit 30 mg

10   pharmaceutical grade Oxycodone pills and counterfeit 2 mg

11   pharmaceutical grade Xanax pills, as well as for codefendant Suarez

12   to live at the apartment.       Defendant and codefendants Cao and Suarez

13   used the apartment in Newport Beach as a clandestine laboratory to

14   manufacture the drugs and stored and maintained the drugs there for

15   distribution to others.      Defendant and his codefendants kept the pill

16   presses, small scales, drugs, dyes, binding agents, and bags, among

17   other items to manufacture and distribute the drugs, at codefendant

18   Suarez’s apartment, and codefendants Cao and Suarez pressed the pills

19   at the apartment to be distributed.

20         Defendant and codefendant Cao operated a marketplace on the

21   darkweb to sell and distribute the drugs that defendant and his

22   codefendants manufactured.       In addition to the drugs that defendant

23   and codefendant Cao sold over the darkweb, defendant and codefendants

24   Cao and Suarez also manufactured pills that defendant sold locally.

25   Defendant and codefendant Cao sold the drugs on defendant’s online

26   vendor marketplace, using the moniker “oxygod,” and defendant and

27   codefendant Cao determined what orders to fulfill, how many pills

28   defendant and others needed to press to fulfill the orders, and where

                                             3
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 6 of 14 Page ID #:679



 1   to send the orders.     Defendant and codefendant Cao purchased postage

 2   online and distributed the drugs using the United States Postal

 3   Service (“USPS”).     Defendant and codefendant Cao created postal

 4   labels for the USPS parcels using fictitious names and random

 5   addresses for the return address, placed the drugs in mylar bags

 6   within the parcels to prevent law enforcement from seeing inside the

 7   parcels, and placed the parcels containing drugs in various USPS

 8   receptacles throughout Orange County.

 9         On or about January 5, 2018, and January 24, 2018, defendant and

10   codefendant Cao, using defendant’s “oxygod” darkweb marketplace, sold

11   100 pills (on each date) purported to be “pressed oxy” containing

12   .8mg of fentanyl in exchange for approximately $530 (on each date) in

13   Bitcoin to a federal agent posing in an undercover capacity.

14         On March 5, 2018, codefendant Cao placed into a USPS receptacle

15   in Newport Beach, California, seven USPS priority mail parcels, which

16   contained approximately 1,400 round, blue pills stamped with “A215”

17   that contained fentanyl.      After defendant learned these parcels were

18   not delivered to the intended recipients, defendant told codefendant

19   Cao not to ship the drugs from Newport Beach anymore.           On April 2,

20   2018, codefendant Cao placed into an USPS receptacle in Santa Ana,

21   California, thirteen USPS priority mail parcels, which contained

22   approximately 4,000 round, blue pills stamped with “A215” that

23   contained fentanyl.     The twenty parcels placed in USPS receptacles on

24   March 5, 2018 and April 2, 2018 contained the illegal drugs defendant

25   intended to distribute to fulfill orders defendant received on his

26   “oxygod” darkweb marketplace.       On April 3, 2018, defendant and

27   codefendants Cao and Suarez possessed with the intent to distribute,

28   approximately 99,536 round, blue pills stamped with “A215,” as well

                                             4
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 7 of 14 Page ID #:680



 1   as possessed with the intent to distribute approximately 864 oblong,

 2   white pills stamped with “GG249,” along with large bags containing

 3   blue and white powders, scales, and a pill press.

 4         The drugs that law enforcement seized from defendant and

 5   codefendants Cao and Suarez, have been properly tested by the United

 6   States Postal Service’s Forensic Laboratory Services, which include

 7   the following amount of drugs and the type of drugs:

 8    Fentanyl                                   2076 grams
 9    Cyclopropyl Fentanyl                       3815 grams
10    Methoxyacetyl Fentanyl                     2032 grams
11    Carfentanil                                64 grams
12    Alprazolam                                 247 grams
13

14         On or about March 28, 2018, in Orange County, within the Central
15   District of California, defendant knowingly possessed a firearm,
16   namely, a Glock Model 34, 9mm handgun, bearing serial number YSF052,
17   in and affecting interstate and foreign commerce.           Such possession
18   occurred after defendant had been convicted of at least one of the
19   following felony crimes, each punishable by a term of imprisonment
20   exceeding one year: (1) Possession and Purchase for Sale of a
21   Controlled Substance, in violation of California Health and Safety
22   Code Section 11351, in the Superior Court for the State of
23   California, County of Orange, case number 14HF2107, on or about
24   August 1, 2014; (2) Possession of a Controlled Substance for Sale, in
25   violation of California Health and Safety Code Section 11378, in the
26   Superior Court for the State of California, County of Orange, case
27   number 14HF2107, on or about August 1, 2014.
28

                                             5
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 8 of 14 Page ID #:681



 1         On or about May 24, 2017, in Orange County, within the Central

 2   District of California, defendant purchased an Audemars Piguet Royal

 3   Oak Offshore Watch from Newport Jewelers for a total purchase price

 4   of $26,800, which defendant PASEK paid in cash.          Defendant knew that

 5   the cash funds he used to purchase the Audemars Piguet Watch

 6   represented the proceeds of his conspiracy to distribute controlled

 7   substances described above and the monetary transaction to purchase

 8   the Audemars Piguet Watch affected interstate and foreign commerce.

 9         From on or about October 3, 2017 through on or about February 5,

10   2018, defendant purchased approximately $150,583 in gold from JM

11   Bullion, Inc., using bitcoin.       In addition, from on or about April

12   24, 2017 through on or about November 9, 2017, defendant met an

13   individual approximately 32 times for defendant to exchange

14   approximately $407,600 in bitcoin for cash.          The bitcoin defendant

15   used to purchase the gold as well as the bitcoin defendant exchanged

16   for cash were the proceeds of defendant’s illegal drug distribution

17   conspiracy.

18         The United States currency, property and assets seized by law

19   enforcement officials on or about April 3, 2018, including: the

20   approximately $1,720 in United States currency seized from defendant;

21   the approximately $12,553 in United States currency seized from

22   defendant’s residence; the approximately $7,130 in United States

23   currency seized from defendant’s mother’s residence; the Audemars

24   Piguet black watch seized from defendant; the Silver Audemars Piguet

25   Royal Oak Offshore Watch with diamonds seized from defendant’s

26   residence; the gold and diamond Bitcoin necklace seized from

27   defendant’s residence; the two gold bars seized from defendant’s

28   mother’s residence, as well as the cryptocurrency/bitcoin defendant

                                             6
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 9 of 14 Page ID #:682



 1   possessed in his Blockchain wallet, were proceeds of defendant’s

 2   illegal drug distribution conspiracy.

 3   III. SENTENCING RECOMMENDATION
 4         A.   The Government’s Guideline Calculation
 5         The Government submits that the following guideline calculation

 6   applies in the sentencing of defendant:

 7         Base Offense Level:              36           U.S.S.G. § 2D1.1(a)(5)

 8         Maintained Premises for
           purpose of manufacturing
 9         a controlled substance:           +2         U.S.S.G. § 2D1.1(b)(12)

10         Aggravating Role:                 +2            U.S.S.G. § 3B1.1(c)

11         Money Laundering Conviction: +1          U.S.S.G. § 2S1.1(b)(2)(A)

12         Downward Departure                -31

13         Acceptance of
           Responsibility:                   -3               U.S.S.G. § 3E1.1
14

15         Total Offense Level:              35
16         The Government does not believe the facts before this Court,
17   specifically defendant’s admitted to factual basis, are sufficient to
18   support the two-level upward adjustment for “mass-marketing,”
19   pursuant to U.S.S.G. § 2D1.1(b)(7) as the USPO recommended.2
20         The PSR has defendant at a criminal history category of III,
21   however, the Government believes defendant should be a criminal
22   history category IV.      Specifically, on August 27, 2014, defendant was
23   sentenced to thirty-six months’ probation to include 90 days jail,
24

25
           1The Government believes a three-level departure is appropriate
26   based on the separately filed motion of the Government.

27         2The USPO sought the same two-level enhancement in both co-
     defendant Duc Cao’s and co-defendant Isaiah Suarez’s sentencings, but
28   this Court did not impose the enhancement.

                                             7
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 10 of 14 Page ID #:683



 1   which defendant violated and received an additional 90 days jail and

 2   his probation reinstated.       (PSR ¶75.)    Defendant’s probation,

 3   therefore, continued until August 2017, and defendant admitted in his

 4   factual basis that he knowingly engaged in his criminal conspiracy

 5   starting at least as early as April 2017.          As a result, this Court

 6   should add an additional two points to defendant’s criminal history

 7   score because defendant committed the instant offense while under a

 8   criminal justice sentence.       USSG § 4A1.1(d).     With a criminal history

 9   score of seven, defendant would be in criminal history category IV.

10   USSG Chapter 5, Part A.

11         A total offense level of thirty-five and a criminal history

12   category IV, yields an advisory sentencing range of 235-293 months’

13   imprisonment.

14         B.     The Government’s Recommended Sentence
15         The law provides that sentencing courts must start with the

16   sentence advised by the Sentencing Guidelines.           United States v.

17   Booker, 543 U.S. 220, 264 (2005) (“The district courts, while not

18   bound to apply the Guidelines, must consult those Guidelines and take

19   them into account when sentencing.”); United States v. Cantrell, 433

20   F.3d 1269, 1279 (9th Cir. 2006) (stressing that “district courts

21   still must consult the Guidelines and take them into account when

22   sentencing, even though they now have the discretion to impose non-

23   Guidelines sentences”).       Pursuant to 18 U.S.C. § 3553(a), the court

24   should “impose a sentence sufficient, but not greater than

25   necessary,” to comply with the enumerated purposes of sentencing,

26   including:

27         (1) the nature and circumstances of the offense and the
           history and characteristics of the defendant; (2) the need
28         for the sentence imposed--

                                              8
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 11 of 14 Page ID #:684



 1               (A) to reflect the seriousness of the offense, to
                 promote respect for the law, and to provide just
 2               punishment for the offense; (B) to afford adequate
                 deterrence to criminal conduct; (C) to protect the
 3               public from further crimes of the defendant; and (D)
                 to provide the defendant with needed educational or
 4               vocational training, medical care, or other
                 correctional treatment in the most effective manner[.]
 5

 6   18 U.S.C. § 3553(a)(1), (2).
 7         Although the USPO believed defendant’s advisory sentencing range
 8   was 360-480 months’ imprisonment, the USPO basically recommended a
 9   fifteen-year downward variance based on “mitigating circumstances.”
10   The Government, however, believes the mitigating factors pale in
11   comparison to the aggravating factors and Section 3553 hardly
12   provides a basis for such a variance, or a variance at all.
13               1.     Nature and Circumstances of the Offense
14         The dangerous nature of defendant’s counterfeit opioid
15   conspiracy cannot be overstated and warrants a lengthy, within-
16   guidelines, sentence.      Defendant caused highly toxic drugs to be
17   mixed into counterfeit pharmaceuticals at a clandestine laboratory in
18   a highly populated residential and commercial area, the Newport Beach
19   Peninsula, and sold the drugs in massive quantities for approximately
20   one year.    Defendant was intimately involved in each stage of the
21   conspiracy, either directly or managing the activities of his co-
22   defendants to carry out the goals of the conspiracy.
23         As detailed in the affidavits supporting search and arrest
24   warrants in this case, agents intercepted seven packages on March 5,
25   2018, and thirteen packages on April 2, 2018, containing the illegal
26   drugs that defendant was distributing as part of his criminal
27   conspiracy.      Had federal agents not intercepted these packages, they
28   would have resulted in substantial counterfeit opioids containing
                                              9
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 12 of 14 Page ID #:685



 1   fentanyl and fentanyl analogues to be distributed to New York,

 2   California, Massachusetts, Illinois, Texas, Florida, Nevada, Georgia,

 3   Utah, Virginia, Tennessee, North Carolina, Colorado, Alabama, and

 4   Nebraska.    Defendant’s conduct cannot be viewed in isolation, simply

 5   put, defendant’s criminal conduct helped fuel the opioid crisis

 6   throughout the country.

 7               2.    History and Characteristics of Defendant

 8         The current conviction will be defendant’s fourth drug-related

 9   conviction by the age of twenty-two, including two prior drug sales

10   convictions, and committing the instant offense while on court

11   supervision.     Defendant’s criminal history not only shows a pattern

12   of recidivism, but also demonstrates a dramatic escalation of his

13   criminal conduct.      The USPO stated it “believes Pasek’s youthful age

14   at the time of the instant offense, coupled with his mental and

15   emotional issues, and drug abuse are mitigating factors not fully

16   captured by the guidelines, which are believed to have led to Pasek’s

17   participation in the offense.”        The USPO’s “belief” of what may have

18   led to defendant’s conduct is belied by the facts and circumstances

19   in this case.

20         Defendant frequently posted images and videos of himself on

21   Instagram and/or Youtube under his Yung10x moniker with, among other

22   depictions, luxury vehicles, massive amounts of cash, expensive

23   jewelry, firearms, and/or women.        See Sentencing Exhibits 1-8

24   (consisting of eight photographs), 9-14 (consisting of six videos).3

25
          3 The Government has attached the eight photographs in

26   Sentencing Exhibits 1-8, and has filed separately a CD containing the
     six videos in Sentencing Exhibits 9-14. The Government
27   edited/blurred the faces of the other individuals in Sentencing
     Exhibit 8. These fourteen images and videos are only a small
28   sampling of the hundreds of images and videos defendant posted

                                             10
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 13 of 14 Page ID #:686



 1   Defendant “promoted” the fact of his lifestyle was due to his

 2   “working.”    See Sentencing Exhibit 9 (While spreading $100 bills over

 3   the hood of a Rolls Royce, defendant states, among other things,

 4   “Yung10x, you know I’m fucking working.”).          In addition to buying

 5   expensive jewelry and gold bars, and leasing luxurious vehicles,

 6   defendant also rented the penthouse apartment on the twenty-fifth

 7   floor of a twenty-five floor luxury apartment building for

 8   approximately $5750 per month.        Defendant organized, supervised, and

 9   participated in the drug conspiracy to make a lot of money and live

10   an obscene lifestyle -- all from the proceeds of criminal activity.

11   Defendant’s engagement in his criminal activity was a knowing choice

12   motivated by greed and a lack of respect for both human life and the

13   law.

14          3.    Deterrence, Promoting Respect for the Law, Protecting the

15                Public from Defendant, and Punishing Defendant.

16          Deterrence, both general and specific, is a particularly

17   important factor here given the opioid crisis that exists because of

18   conduct like defendant’s and defendant’s continual, and escalating,

19   criminal conduct.      A lengthy sentence is necessary to deter others

20   from engaging in similar conduct as defendant as well as to deter

21   defendant from committing any further offenses.           A within guidelines

22   sentence is also necessary to punish defendant for his crimes and

23   protect the public from defendant.

24   IV.    CONCLUSION
25          The Government recommends this Court sentence defendant to: 235

26   months’ imprisonment; pay a special assessment of $300; and serve

27

28   promoting his wealth and success.

                                             11
     Case 8:18-cr-00072-JVS Document 136 Filed 08/05/19 Page 14 of 14 Page ID #:687



 1   three years of supervised release under the conditions set forth by

 2   the USPO.    The Government believes this sentence is reasonable and

 3   appropriate, and is sufficient, but not greater than necessary, to

 4   achieve the goals of 18 U.S.C. § 3553(a).

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             12
